Case: 4:19-cr-00312-CDP-NCC Doc. #: 3 Filed: 04/25/19 Page: 1 of 1 PageID #: 91
                                                                                          FILED
                                                                                        APR 2 5 2019
                             UNITED STATES DISTRlCT COURT                             U. S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF MO
                             EASTERN DISTRlCT OF MISSOURl                                    ST.LOUIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERlCA,                )
                                          )
          Plaintiff,                      )
                                          ).~,~~~~------'--~~~~~~~~~~~




 v.
                                          ~      4:19CR312 CDP/NCC
 STEVENV. STENGER,                        )
                                          )
          Defendant.                      )

                       GOVERNMENT'S ENTRY OF APPEARANCE

          COMES NOW Reginald Harris, Attorney for the United States Acting Under Authority

Conferred by 28 U.S.C. Section 515, and Hal Goldsmith, Assistant United States Attorney fot

the Eastern District of Missouri, and hereby enter their appearance on behalf of the United

States.

                                              R~spectfully   submitted,

                                              REGINALD HARRlS
                                              Attorney for the United States
                                              Acting Under Authority Conferred by

                                              28U.Sp;s;J51t /-.-"--
                                              HAL  al5'&SMIT~2984MO
                                              Assistant United States Attorney
